Citation Nr: 9919656	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for PTSD and for organic brain syndrome.  In a 
September 1992 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not appeal the issue of service connection for 
organic brain syndrome, but the veteran's notice of 
disagreement as to the issue of service connection for PTSD 
was received in October 1992

In a March 1993 rating decision, service connection for skin 
disorder (as unrelated to Agent Orange exposure) was denied.  
In a March 1993 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not appeal this issue.  In addition, the denial 
of service connection for PTSD was confirmed and continued.  

In an April 1994 rating decision, service connection for a 
skin disorder secondary to Agent Orange exposure was denied.  
The prior denial of service connection for PTSD was confirmed 
and continued.  In July 1994, a notice of disagreement as to 
the issue of service connection for a skin disorder secondary 
to Agent Orange exposure was received.  In June 1995, a 
statement of the case as to the issues of service connection 
for PTSD and service connection for skin a disorder secondary 
to Agent Orange exposure was sent to the veteran.  In July 
1995, a substantive appeal was received.  

In a February 1997 rating decision, service connection for 
peripheral neuropathy secondary to Agent Orange exposure was 
received.  In March 1997, a notice of disagreement was 
received.  In May 1997, a statement of the case as to that 
issue was sent to the veteran.  In May 1997, a substantive 
appeal was received.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era from August 1970 to July 1971.

2.  The veteran's diagnosed skin disorders, currently 
diagnosed as fungus infection of the toenails of the right 
great toe, right little toe, left middle right toenail, and 
Athlete's Foot bilaterally, are not presumptively recognized 
by VA as etiologically related to exposure to herbicide 
agents used in Vietnam.

3.  There is no competent medical evidence establishing a 
nexus between the veteran's currently diagnosed skin 
disorders and Agent Orange.  

4.  The veteran currently has peripheral neuropathy which is 
one of the listed disabilities subject to presumptive service 
connection due to exposure to Agent Orange; however, there is 
no lay or medical evidence that the veteran first had 
manifestations of this disability within weeks or months of 
exposure to a herbicide agent and which resolved within two 
years of the date of onset nor is there any lay or medical 
evidence that the veteran had this disability during or 
within one year of service nor is there competent medical 
evidence establishing a nexus between his currently diagnosed 
disability and service or Agent Orange.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for skin disorders, currently diagnosed as fungus 
infection of the toenails of the right great toe, right 
little toe, left middle right toenail, and Athlete's Foot 
bilaterally, or for peripheral neuropathy, due to Agent 
Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that service connection is 
warranted for a skin disorder and peripheral neuropathy as 
due to Agent Orange exposure.  

A review of the veteran's DD Form 214 reveals that he served 
in Vietnam from August 1970 to July 1971.  A careful review 
of the veteran's service medical records also reveals that 
they are entirely negative for any evidence pertaining to the 
veteran's claimed skin disorder and/or peripheral neuropathy 
due to Agent Orange exposure.  On separation examination, the 
veteran had no pertinent complaints and all pertinent 
findings were normal.

With regard to his alleged skin disorder, a review of the 
post-service medical evidence shows that according to a VA 
hospitalization report dated from July to August 1982, the 
veteran had tinea pedis and was provided Lotrimin cream and 
Whitfield's ointment to put on the affected areas of his 
feel.  In December 1988, the veteran was treated by the VA 
for seborrheic keratosis.  There was no opinion regarding the 
date of onset or etiology of the veteran's skin problems.

The veteran was treated by Margaret S. Lally, M.D., since 
1990 variously for a lesion in the periorbital area, foot 
fungus diagnosed as onychomycosis and tinea pedis, and 
asteototic eczema.  She did not provide an opinion regarding 
the date of onset or etiology of the veteran's various skin 
problems.  

In an October 1992 lay statement from the veteran's wife, she 
states that the veteran had a tropical fungus which he 
contracted by drinking contaminated water in Vietnam and by 
walking through contaminated "rice paddings" and which has 
caused his skin to break out in itchy patches all over his 
body and has caused him to lose toenails.  The veteran 
asserts the same.  

In February 1993, the veteran was provided a VA skin 
examination.  At that time, the veteran indicated that in 
1985, he developed a skin infection under the right great 
toenail and about 4 years later, had it removed.  Since that 
time, the veteran reported having a fungus infection of other 
toenails.  In addition, the veteran related that he had 
associated dryness and flaking of the skin of the sole of his 
left foot.  In addition, he reported having bilateral 
itchiness of the legs as well as burning feet.  He related 
that he had lost the hair on both legs from the mid-calf area 
down.  The veteran reported that he was told by medical 
personnel in the service that this was due to rubbing of high 
boots against his legs.  Physical examination revealed a 
surgical removal of the right great toenail and fungus 
infection of the right little toenail and the left little 
toenail as well as a fungal infection on the sole of the left 
foot, more than the right foot.  The impression was fungus 
infection of the toenails of the right great toe, right 
little toe, left middle right toenail, and Athlete's Foot 
bilaterally.  The examiner did not provide an independent 
opinion regarding the date of onset or etiology of the 
veteran's various skin problems.  He only recorded the 
veteran's rendition of his medical history.  

With regard to his peripheral neuropathy, VA outpatient 
treatment records reflect a diagnosis of peripheral 
neuropathy since 1994.  Although the veteran related that 
this disability had its onset during his service in Vietnam, 
the examiners did not provide independent opinions regarding 
the date of onset or etiology of the veteran's peripheral 
neuropathy.  They only recorded the veteran's rendition of 
his medical history.  

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claims must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran and his wife are offering their 
own medical opinion and diagnoses, the record does not 
indicate that either one has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Further, although the veteran asserts that his skin disorders 
and peripheral neuropathy had their onset during service 
and/or due to exposure to Agent Orange, this assertion does 
not make the claims well-grounded if there is no competent 
medical evidence of record of a nexus between service and his 
alleged current disabilities.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  A chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 (1998) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  The Board 
initially notes that it is clear that the veteran served in 
Vietnam.  However, it is unclear whether the veteran was 
actually exposed to any herbicide agents in service.  

With regard to his skin disorders, the veteran does not 
currently have a diagnosis of any skin disorder presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  As the veteran does not 
have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to Agent Orange or other herbicide agents is 
unavailable to him with regard to that disability.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  The Board notes 
that VA Adjudication Procedure Manual, M21-1, Part VI, para. 
7.20b previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
However, pursuant to McCartt, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his original claim that he was 
exposed to Agent Orange in service and solely for purposes of 
determining the well-groundedness of his claim, these 
contentions will be considered credible by the Board.  See 
King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board again notes that there is no credible evidence of 
record indicating that the veteran has any of the skin 
conditions specified within 38 C.F.R. § 3.309(e).  
Accordingly, under the law, the veteran is not entitled to a 
presumption that his diagnosed skin disorder are 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Furthermore, having carefully reviewed the entire record, 
even conceding exposure to herbicide agents, for the purpose 
of discussion, the Board finds that there is no medical 
evidence of record suggesting a connection between herbicide 
agents exposure and the veteran's diagnosed skin disorders, 
currently diagnosed as fungus infection of the toenails of 
the right great toe, right little toe, left middle right 
toenail, and Athlete's Foot bilaterally.

In this regard, service medical records are entirely negative 
for any pertinent complaints or findings regarding a skin 
disorder.  Although the medical record clearly indicates the 
veteran was diagnosed many years after service with various 
skin disorders, there is no documentary medical evidence that 
any of these skin disorders was related to any exposure to 
herbicide agents.  All medical records, to include all VA 
medical records and all private medical records, are entirely 
negative for any discussion of a nexus between the veteran's 
post-service diagnosed skin disorders and his claimed 
exposure to herbicide agents.

Thus, there is no medical evidence that the veteran's 
diagnosed skin disorders, currently diagnosed as fungus 
infection of the toenails of the right great toe, right 
little toe, left middle right toenail, and Athlete's Foot 
bilaterally, are etiologically related to exposure to 
herbicide agents in service.  As such, all of the criteria of 
Caluza have not been satisfied.  Therefore, in light of the 
foregoing, the veteran's claim for service connection for 
skin disorders on either a presumptive or direct basis must 
fail.  

With regard to his peripheral neuropathy, the Board notes 
that although the veteran has been diagnosed with this 
disability, there is no lay or medical evidence that the 
veteran first had manifestations of this disability within 
weeks or months of alleged exposure to a herbicide agent and 
which resolved within two years of the date of onset.  Thus, 
the veteran's peripheral neuropathy is not of the type 
contemplated by the Agent Orange regulations, since it did 
not arise within one year of exposure and resolve within two 
years of the date of onset.  

Further, there is no lay or medical evidence that the veteran 
first had manifestations of this disability during or within 
one year of service, as would be required under 38 C.F.R. 
§ 3.307(a)(6)(ii).  It follows that the veteran is not 
entitled to any presumption that this disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Thus, service connection is not established on a presumptive 
basis and must be established on a direct basis pursuant to 
Combee.  However, there is no competent medical evidence 
establishing a nexus between the veteran's currently 
diagnosed peripheral neuropathy and service.  

As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  In this case, the veteran has only 
submitted his unsupported allegations.

The Board finds that with regard to the claimed disability, 
peripheral neuropathy, all three prongs of Caluza have not 
been satisfied, for the reasons set forth above. As such, the 
veteran's claims for service connection must fail.  Thus, 
there is no basis for presumptive or direct service 
connection in this case.

The Board notes that since the veteran's claims are not well-
grounded, the veteran cannot invoke VA's duty to assist in 
the development of the claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  Grivois v. Brown, 6 Vet. App. 136 (1994).

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statements of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.


ORDER

The appeal as to the issue of entitlement to service 
connection for skin disorders and for peripheral neuropathy 
as secondary to Agent Orange are denied as not well-grounded.


REMAND

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

In that regard, the Board notes that under both the old and 
the new regulations, it is essential to establish whether or 
not the veteran served in combat.  The Board observes that 
the RO has diligently attempted to verify the veteran's 
stressors with the U.S. Army & Joint Services Environmental 
Support Group, particularly since the record reflects 
diagnoses of PTSD based on these stressors.  However, the 
U.S. Army & Joint Services Environmental Support Group has 
not been able to verify the specific stressors although the 
U.S. Army & Joint Services Environmental Support Group did 
indicate that the veteran's unit was subject to occasional 
enemy attacks and a few servicemembers were killed in action 
and wounded in action.  However, there has been no official 
documentation of whether or not the veteran's unit was a 
combat unit and whether or not the veteran served in combat.  
The veteran himself stated that he saw "minimal combat."   

In light of the foregoing, the RO should confirm definitely 
whether or not the veteran had combat service in Vietnam.  
Thereafter, the veteran's claim must be considered with 
regard to the amended regulations as well as the Court's 
directives in Cohen.  

The Board points out that if further evidence and/or argument 
is added to the claims file, the veteran's claim must be 
considered under both versions of the applicable VA 
regulation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO must make a determination 
whether or not the veteran had combat 
service in Vietnam.  

3.  The RO should review all of the 
evidence of record and readjudicate the 
issue of entitlement to service 
connection for an acquired psychiatric 
disorder to include PTSD under both the 
old and new versions of 38 C.F.R. 
§ 3.304(f) and in light of the Cohen 
case.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations to include the new 
version of 38 C.F.R. § 3.304(f).  They 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

